Citation Nr: 1500011	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD), an anxiety disorder, and depression, to include as secondary to service-connected degenerative disc disease of the cervical spine.  

2.  Entitlement to recognition of the Veteran's daughter, W.L.D., as a helpless child 

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a low back disorder.  

5.  Whether new and material evidence has been received to reopen previously denied claims for service connection for rheumatoid arthritis of the shoulders, knees, elbows, hands, feet, and neck. 

6.  Entitlement to service connection for hemorrhoids.  

7.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970, to include service in Vietnam from April 1968 to April 1969, followed by service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By its May 2009 rating action, the RO denied service connection for PTSD and recognition of the Veteran's daughter, W.L.D., as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  Of those issues, only the claims for service connection for PTSD and for VA compensation based on helpless child status were appealed.  

By February and March 2010 rating actions, the RO, in part, denied service connection for bilateral hearing loss (February 2010), hemorrhoids (February 2010), anxiety and depression, and spondylosis of the C5-6 (originally claimed as back pain (March 2010).  

By its September 2010 rating action, the RO, in part, granted the Veteran's petition to reopen his previously denied claims for service connection for rheumatoid arthritis of the shoulders, knees, feet, elbows, hands, and neck, and denied the reopened claims on their merits.  The Veteran appealed this rating action to the Board; however, the Board must decide initially whether evidence to reopen the claims has been received without deference to the RO's decision concerning reopening.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Thus, in view of Barnett, these issues have been framed as petitions to reopen previously denied claims for service connection for rheumatoid arthritis of the shoulders, knees, feet, elbows, hands, and neck, as indicated on the title page of this document. 

The Board notes that during the pendency of this appeal, the RO granted service connection for degenerative disc disease of the cervical spine (also claimed as spondylosis of C5-6, but originally claimed as back pain and low back condition) in an August 2013 rating action.  In an August 2013 Statement of the Case, the RO continued the Veteran's appeal with respect to his claim for service connection for chronic back strain (originally claimed as lower back condition and back pain).  In his Substantive Appeal, received by the RO in September 2013, the Veteran indicated that he was appealing all issues adjudicated by the RO in the August 2013 Statement of the Case.  He indicated that he had pain in his "lower back" that rendered him, at times, totally incapacitated.  Thus, in view of the RO's continuation of the appeal of the claim for service connection for chronic back strain in its August 2013 Statement of the Case and the Veteran's statement addressing his low back disability in his VA Form 9, received by the RO in September 2013, the Board finds that the claim for service connection for a low back disorder remains in appellate status, notwithstanding the RO's award of service connection for a cervical spine disability.  

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, it is noted that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim for service connection for PTSD.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here, where the RO has separately denied and certified to the Board, claims for service connection for PTSD, an anxiety disorder, and depression.  In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder, as reflected on the title page.  As well, in September 2013 written communications to VA, both the Veteran and his representative expanded the claim for service connection for a psychiatric disorder to include as secondary to his spinal disability.  As noted above, service connection has been established for degenerative disc disease of the cervical spine and, thus, in view of this assertion, the Board has recharacterized the claim for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder, to include as secondary to the service-connected cervical spine disability, in order to reflect accurately the Veteran's contention. 

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in June 2014, a transcript of which is of record.  Such hearing was followed by July 2014 action by a separate Veterans Law Judge of the Board, without knowledge that a June 2014 had in fact already been conducted, in order to afford the Veteran his requested Board hearing.  

The issues of entitlement to an increased disability rating for tinnitus and entitlement to service connection for chronic obstructive pulmonary disease have been raised by the record, but have not been adjudicated by the AOJ.  (Agency of Original Jurisdiction) (See Veteran's typewritten statement submitted with a VA Form 9, received by the RO in September 2013).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The record also reflects that a timely filed notice of disagreement was received by VA as to the initial rating of 10 percent assigned by the RO in its August 2013 action for cervical spine disability, but without the subsequent issuance of a statement of the case.  Per the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), this matter must be remanded to the AOJ for issuance of a statement of the case and is further addressed in the REMAND below.  

The Board herein dismisses the helpless child issue certified for the Board's review based on the Veteran's withdrawal of that appeal.  In addition, the Board herein grants service connection for bilateral hearing loss and finds that new and material evidence has been received by VA to reopen one or more previously denied claims for service connection for rheumatoid arthritis; service connection is herein denied for a low back disorder.  All remaining issues on appeal, inclusive of the reopened claim for service connection for rheumatoid arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran at his June 2014 hearing before the Board withdrew from appellate consideration the issue of his entitlement to recognition of his daughter, W.L.D., as a helpless child on the basis of permanent incapacity for self-support prior to 18 years of age.  

2.  The Veteran sustained inservice acoustic trauma and the evidence is at least in relative equipoise that the Veteran's currently shown bilateral hearing loss originated in service or is otherwise attributable to that service.  

3.  The Veteran suffered a low back injury in service and received medical treatment therefor; he also sustained an additional injury to his low back in or about October 2006, while engage in civilian employment; the evidence preponderates against a finding that a current chronic low back disorder originated in service or is otherwise attributable to military service and there is no showing of arthritis of the low back within the one-year period following his discharge from active duty in November 1970.  

4.  Service connection for rheumatoid arthritis of the knees and shoulders was denied most recently by a rating decision of October 2007 and service connection for rheumatoid arthritis of the elbows, hands, feet, and neck was denied most recently by rating action entered in May 2009; following notice to the Veteran of each such action and as to his appellate rights, an appeal of the October 2007 denial was initiated, but withdrawn in writing by the Veteran in November 2009, and no appeal was taken regarding the aforementioned denial of May 2009.  

5.  Since entry of the most recent denials of service connection for rheumatoid arthritis in October 2007 and May 2009, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for rheumatoid arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellate issue involving a claim for entitlement to recognition of the Veteran's daughter, W.L.D., as a helpless child on the basis of permanent incapacity for self-support prior to her 18th birthday, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014). 

2.  Bilateral hearing loss was incurred in military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2014). 

3.  A low back disorder was not incurred in or aggravated by military service, nor may arthritis of the low back be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The October 2007 and May 2009 denials of service connection for rheumatoid arthritis of the knees and shoulders and for rheumatoid arthritis of the elbows, hands, feet, and neck, respectively, are final; new and material evidence has been received by VA since entry of those denials to permit reopening of those previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Withdrawn Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran through his hearing testimony offered in June 2014, that was later reduced to writing, withdrew from appellate consideration the appellate issue as to his entitlement to recognition of his daughter, W.L.D., as a helpless child on the basis of permanent incapacity for self-support prior to her 18th birthday.  As there remain no allegations of error of fact or law for appellate consideration as to that matter, the Board does not have jurisdiction to review the appeal relating thereto and that appeal must therefore be dismissed.

Service Connection: Bilateral Hearing Loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as arthritis, or an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Active military, naval, or air service includes any active duty for training during which the individual concerned was disabled or died from injury or disease incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(22); 38 C.F.R. § 3.6(a) and (c).  It also includes any inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(23) and (24); 38 C.F.R. § 3.6(a) and (d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for a grant of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, as in this case, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran asserts and the record identifies combat service in Vietnam and he further alleges that his low back disorder and hearing loss are the direct result of excessive noise exposure and one or more incidents in which he sustained trauma to his low back while under fire from the enemy.  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, service treatment records identify no complaint or finding as to the presence of hearing loss, although a separation examination in October 1970 disclosed decibel losses at some frequencies greater than at the time of the entrance examination.  However, no loss was in excess of 15 decibels.  

No complaint or finding as to hearing loss of either ear is shown on a flight physical conducted in connection with the Veteran's service in the Army National Guard in April 1985, during which he served as a helicopter crew chief.  Hearing loss of each ear meeting the criteria of 38 C.F.R. § 3.385 is, however,  demonstrated by audiometric testing in April 1987 by the service department; specifically, a 40 decibel loss at 4000 Hertz on the right and a 50 decibel loss at 4000 Hertz on the left.  

Hearing loss for VA purposes, i.e., meeting the criteria set out in 38 C.F.R. § 3.385, is first shown many years following the Veteran's discharge from active duty, but while serving in the Army National Guard.  Its presence was confirmed by a VA audiological examination in January 2010, when a diagnosis of a bilateral sensorineural hearing loss was initially made.  At that time, the Veteran reported that he was exposed to excessive noise levels while on active duty as a heavy vehicle operator, noting exposure to gunfire, trucks, and explosions.  Also, he indicated that he had 19 years of service in the National Guard as a helicopter crewman and that, too, entailed noise exposure.  He further reported that he first noted hearing loss shortly after his separation of active service and complained of hearing loss to his own private physician prior to his entry into the National Guard in 1983.  In the opinion of the VA examiner in January 2010, the Veteran's hearing was within normal limits at service separation and it was not likely that his current hearing loss was the result of military service.  

Notice, too, is taken that the Veteran underwent a consultative medical examination in March 2008 in conjunction with his claim for disability benefits from the Social Security Administration.  No specific complaint of hearing loss was noted at that time and the examining physician noted normal hearing on a clinical basis. No audiometric testing was undertaken at that time.

Service department records do indicate that the Veteran's military occupational specialty was that of a heavy vehicle operator and nothing in the record otherwise contradicts his account of having served for many years as a helicopter crew chief while in the Kentucky Army National Guard.  On that basis, inservice acoustic trauma is conceded.  And, the evidence on file denotes that hearing loss for VA purposes was initially shown in April 1987 while the Veteran remained on duty in the Army National Guard as a helicopter crew chief.  This fact appears to have been overlooked by the VA medical examiner in 2010 and is significant in that it denotes the onset of bilateral hearing loss contemporaneous with service of the Veteran in the Kentucky Army National Guard which would have included periods of active duty for training and inactive duty training when he was working as a helicopter crew chief.  Notwithstanding subsequent notations in clinical records of normal hearing or no hearing abnormality, such were made without audiometric testing.  And, that testing when completed in 2010 confirmed the presence of bilateral hearing loss for VA purposes.  While the Board notes that there is evidence contraindicating entitlement to service connection, the evidence is at least in relative equipoise and, as such, the benefit of the doubt is to be afforded the Veteran and service connection for bilateral hearing loss must therefore be conceded.  

Service Connection: Low Back Disorder

Before addressing the merits of the claim presented, the Board is required to ascertain whether VA has complied with its duties to notify and assist the Veteran, as required by 38 U.S.C.A. § 38  U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this instance, the Veteran was advised in writing of the information and evidence needed to substantiate his claim by way of the RO's February 2010 letter.  Moreover, all pertinent evidence, inclusive of those referenced by the Veteran, have been obtained and reviewed.  To that extent, the VA has fully met its obligations to notify and assist the Veteran.  Id.  

Service treatment records detail a single incident in August 1968 of low back strain or muscle strain of the low back following a lifting injury.  This was the subject of medical care received on three separate occasions during August 1968, and when seen in late August 1968, the Veteran reported having had back pain prior to service entry and he indicated that his current episode was the result of him lifting beams.  Service treatment records are otherwise negative for any pertinent complaint, finding, or diagnosis and it is of note that a service separation examination was wholly negative for any complaint or finding as to a low back abnormality.  

The Veteran indicates that he may have sustained inservice low back trauma when the vehicle he was driving struck a land mine, and while that account is not verified by available service treatment records, the Board accepts his testimony as to its occurrence.  The question thus presented by this appeal is what, if any, relationship exists between inservice low back strain and/or injury and current disability.  

VA examination in December 2012 yielded a diagnosis of chronic back strain as it affected the Veteran's thoracolumbar spine.  The existence of intervertebral disc syndrome of the thoracolumbar spine was specifically excluded.  Medical history obtained at that time included treatment for muscle strain in 1968 with a notation of chronic low back pain since before joining the armed services and a worsening of the back pain in service and after service.  The Veteran's pain was noted to be worse following an incident when he was struck by a truck during civilian employment in 2006.  Based on that examination and a review of the claims folder, the VA examiner concluded that it was less likely than not that the Veteran's chronic back strain was incurred in or caused by the claimed inservice injury, event, or illness.  The rationale for that opinion was that the inservice muscle strain was only acute in nature and it underwent improvement during follow-up, with expected complete resolution.  And, on that basis the Veteran's current low back disorder was in the opinion of the VA examiner most likely the result of a truck injury in 2006.  

Notably, despite the Veteran's history of preservice back pain, there was no showing of any low back disorder upon service entrance and, to that extent, he is entitled to a presumption of soundness at service entry, see 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 3.304 (2014).  It thus must be determined what relationship, if any, exists between inservice back strain, as well as the asserted low back injury when his vehicle struck a land mine, and his currently demonstrated low back disability.  No medical professional links any inservice back disturbance or injury of the Veteran's low back to his currently shown low back strain.  While the Board acknowledges the testimony of the Veteran that he continued to experience low back pain in service and thereafter, he reports refusing medical care following the land mine incident and an offered Purple Heart.  There, too, is no documentation that he sought medical care for those any inservice complaints other than in August 1968 or, for that matter, following his release from service.  National Guard records are equally silent for any specific complaint, finding, or diagnosis of low back disablement.  The Veteran's spouse, who indicates she first became acquainted with the Veteran in April 1971, references his account to her with respect to his inservice back problems and treatment he received, but neither she nor any of the other lay affiants of record specifically note having personally observed  manifestations of the Veteran's low back strain either in service or following his separation from active duty in 1970.  Those lay persons made mention of the Veteran's rheumatoid arthritis as it affected multiple joints, but without reference to any specific involvement of his low back.  

A lay witness is competent to testify as to the occurrence of an inservice injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after inservice injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran's and others' statements offered as to demonstrate the service incurrence of a low back disorder, though not incredible, are also not substantiated by other evidence of record.  Medical evidence of record contraindicates the service incurrence of a low back disability and, as indicated above, the Veteran presents no finding or opinion to corroborate his allegation that his currently indicated low back strain bears a nexus to service.  On that basis, a preponderance of the evidence is found by the Board to be against entitlement to service connection for a low back disorder.  Denial of the claim advanced is thus in order.

New and Material Evidence for Service Connection for Rheumatoid Arthritis

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for rheumatoid arthritis of the shoulders and knees was most recently denied by VA through an RO rating decision of October 2007 and service connection for rheumatoid arthritis of the elbows, hands, feet, and neck was denied most recently in a rating decision entered in May 2009.  The basis of those decisions was that evidence indicating the service incurrence or aggravation of the claimed disorder was lacking.  Following the RO's issuance of written notice to the Veteran of the adverse actions taken and of his appellate rights, either no timely appeal was initiated or an appeal was initiated and perfected with a subsequent appeal withdrawal, thereby rendering final each such denial.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of a medical opinion, dated in March 2014, from an attending VA physician that the Veteran's rheumatoid arthritis was active in 1995 when he was serving the Army National Guard; separate medical opinion, dated in February 2014, from a private medical professional linking rheumatoid arthritis of the Veteran to his military service; and sworn testimony from the Veteran and his spouse attesting to the existence of multiple joint difficulties reportedly the result of rheumatoid arthritis for which the initial diagnosis was made in or about 1995.  

This documentary and testimonial evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for rheumatoid arthritis of the knees, shoulders, elbows, hands, feet, and neck, by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  

ORDER

The appeal relating to the Veteran's entitlement to recognition of his daughter, W.L.D., as a helpless child on the basis of permanent incapacity for self-support prior to her 18th birthday, is dismissed.

Service connection for bilateral hearing loss is granted.  

Service connection for a low back disorder is denied.  

New and material evidence has been submitted to reopen previously denied claims for service connection for rheumatoid arthritis of the knees, shoulders, elbows, hands, feet, and neck.  


REMAND

In follow-up to the claims for service connection for rheumatoid arthritis herein reopened, further evidentiary development is needed in order to ascertain whether it bears a reasonable nexus to service.  The same is true with respect to the Veteran's claims for service connection for an acquired psychiatric disorder and for hemorrhoids, particularly in light of the testimony offered at the June 2014 hearing as to the existence of pertinent manifestations in service or shortly thereafter and a their continued presence during postservice years.  In this regard, it is noted that the Veteran has not been afforded a VA examination as to any of the claimed disorders, nor have medical opinions been obtained as to the likelihood that any claimed disorder bears a nexus to service or, as in the case of the claimed psychiatric disability, to service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  

As well, additional documentary evidence was received into the record pertaining to the Veteran's rheumatoid arthritis and psychiatric status without RO consideration or a waiver thereof.  Usually, solicitation of a waiver by the Board would be attempted, but in this instance there exist additional reasons for remanding this matter and the AOJ is to consider that additional evidence while the case remains in remand status.  

Also, in light of the Veteran's timely submitted notice of disagreement with the RO action in August 2013, granting a 10 percent rating for a cervical spine disorder, remand to permit the AOJ to issue a statement of the case is required per Manlincon, supra.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran VA examinations for evaluation of the nature and etiology of claimed disorders involving an acquired psychiatric disability, rheumatoid arthritis, and hemorrhoids.  The claims folder should be made available to and reviewed by each VA examiner for use in the study of this case and the prepared report of each such evaluation should indicate whether the claims folder was in fact made available and reviewed.  Each examination should entail the taking of a complete medical or psychiatric history, as applicable, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by each examiner.  All pertinent diagnoses should be fully set forth.  

The VA psychiatric examiner should then offer a medical opinion with full supporting rationale as to the following:

(a)  What acquired psychiatric disorders are now present, and do they include PTSD, anxiety, and/or depression?

(b)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder now present had its onset in service or is otherwise attributable to service or any event therein?

(c)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder now present was directly caused or aggravated by the currently service-connected disability of the cervical spine?  If it is determined that any such entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder(s) before the aggravation.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The VA examiner evaluating the Veteran's claimed rheumatoid arthritis should then offer a medical opinion with full supporting rationale as to the following: 

Is it at least as likely as not (50 percent or greater probability) that rheumatoid arthritis of the shoulders, knees, elbows, hands, feet and/or neck now present had its onset in service or to a degree of 10 percent or more within the one-year period following his discharge from  active duty in November 1970, or is otherwise attributable to military service or any event thereof? 

The VA examiner evaluating the Veteran's claimed hemorrhoids should then offer a medical opinion with full supporting rationale as to the following: 

Is it at least as likely as not (50 percent or greater probability) that any existing hemorrhoids of the Veteran had their onset in service or are otherwise attributable to military service or any event thereof?

3.  Issue to the Veteran per Manlincon, supra, a statement of the case as to the RO's denial in August 2013 of an initial rating in excess of 10 percent for a cervical spine disorder and advise him in writing of the steps needed to perfect an appeal so that such matter may be addressed by the Board at a later point in time.  

4.  Lastly, adjudicate/readjudicate the reopened claims for service connection for rheumatoid arthritis of the knees, shoulder, elbows, hands, feet, and neck; original claims for service connection for an acquired psychiatric disorder, inclusive of PTSD, anxiety, and depression, and hemorrhoids, based on all of the evidence of record including that made a part of the file since entry of the last statement of the case or supplemental statement of the case, as applicable, and all governing law and regulations.  If any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is necessary until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


